PRESENT: Mims, Powell, Kelsey, McCullough, and Chafin, JJ., and Russell and Millette, S.JJ.

WAL-MART STORES EAST, LP, ET AL.
                                                                      OPINION BY
v. Record Nos. 191159 & 191160                                 JUSTICE D. ARTHUR KELSEY
                                                                       JULY 9, 2020
STATE CORPORATION COMMISSION, ET AL.


                    FROM THE STATE CORPORATION COMMISSION

       Wal-Mart Stores East, LP and Sam’s East, Inc. (collectively, “Walmart”) appeal from an

order of the State Corporation Commission (“SCC” or “Commission”) denying Walmart’s

petitions filed pursuant to Code § 56-577(A)(4). These petitions sought the Commission’s

permission to combine the electric-energy demand of separate Walmart locations to qualify to

buy electricity from sources other than the incumbent public utilities regulated by the SCC.

Walmart concedes that the statute provides the Commission with discretion to grant or deny such

requests but contends that the Commission “erred as a matter of law” and “acted arbitrarily and

capriciously” by denying Walmart’s petitions, Appellants’ Br. at 16-17. Walmart also argues

that the Commission abused its discretion by denying a motion for reconsideration. Disagreeing

with both contentions, we affirm.

                                                I.

       Prior to 1999, Virginia operated a vertically integrated, state-regulated monopoly over the

generation, transmission, and distribution of electrical power within the Commonwealth. Under

this regulatory model, consumers of electrical energy had to purchase it from one of the

incumbent public-utility companies regulated by the SCC. See generally William T. Reisinger,

Public Utilities Law, 49 U. Rich. L. Rev. 137, 137-43 (2014). The two largest incumbent public

utilities were Virginia Electric and Power Company (“VEPCO”) and Appalachian Power

Company (“APCO”).
       “In 1999, the General Assembly enacted the Virginia Electric Utility Restructuring Act,

former Code §§ 56-576 et seq., which was designed to deregulate parts of the electric utility

industry and introduce competition among the providers of electric generation.” Appalachian

Power Co. v. State Corp. Comm’n, 284 Va. 695, 699 (2012). Under that legislation, at the end of

the transition period for deregulation, every retail customer of electrical power, from the largest

to the smallest, would be able to shop freely for electrical power from different suppliers. See

Reisinger, supra, at 139.

       In 2007, “the General Assembly ended the deregulation program” and “established a new

regulatory regime.” Old Dominion Comm. for Fair Util. Rates v. State Corp. Comm’n, 294 Va.
168, 172 (2017) (discussing 2007 Acts chs. 888, 933, at 2402, 2614); see also Virginia Elec. &

Power Co. v. State Corp. Comm’n, 295 Va. 256, 263 (2018). The 2007 reregulation legislation

authorizes retail choice in three narrow categories. Two of the categories are mandatory, and the

third is discretionary. The two categories in which the Commission has no discretion to approve

or reject retail choice are (i) large customers with a demand exceeding five megawatts and (ii) all

customers seeking 100% renewable energy if the customer’s incumbent utility does not offer the

same. See Code §§ 56-577(A)(3) and (5). The third category, in which the Commission has the

discretion to approve or reject retail choice, applies to nonresidential customers that aggregate

their demand to exceed five megawatts. That third category is codified in Code § 56-577(A)(4).

       In December 2017, Walmart filed two petitions seeking relief under Code § 56-

577(A)(4). The first requested the Commission’s permission to aggregate Walmart’s electricity

needs presently supplied by VEPCO and to purchase electricity to meet those needs from other

suppliers licensed to sell electrical energy within Virginia. The second petition requested the

same relief for Walmart’s stores within APCO’s service territory.



                                                 2
        Code § 56-577(A)(4) gives the SCC the discretion to allow certain nonresidential, retail

customers to aggregate their electrical load within an electric utility’s service territory for the

purpose of participating in the wholesale market for electricity and obtaining more competitive

pricing. At the time of the SCC’s decision in this case, 1 Code § 56-577(A)(4) stated in pertinent

part:

            A. Retail competition for the purchase and sale of electric energy shall be
            subject to the following provisions:
                                                 ....

            4. After the expiration or termination of capped rates, two or more
            individual nonresidential retail customers of electric energy within the
            Commonwealth, whose individual demand during the most recent calendar
            year did not exceed five megawatts, may petition the Commission for
            permission to aggregate or combine their demands, for the purpose of
            meeting the demand limitations of subdivision 3, so as to become qualified
            to purchase electric energy from any supplier of electric energy licensed to
            sell retail electric energy within the Commonwealth under the conditions
            specified in subdivision 3. The Commission may, after notice and
            opportunity for hearing, approve such petition if it finds that:

            a. Neither such customers’ incumbent electric utility nor retail customers of
            such utility that do not choose to obtain electric energy from alternate
            suppliers will be adversely affected in a manner contrary to the public
            interest by granting such petition. In making such determination, the
            Commission shall take into consideration, without limitation, the impact
            and effect of any and all other previously approved petitions of like type
            with respect to such incumbent electric utility; and

            b. Approval of such petition is consistent with the public interest.

        Walmart’s petitions stated that it operates 120 stores in VEPCO’s service territory and 44

in APCO’s service territory. After an initial notice and comment period, the SCC consolidated


        1
          The General Assembly amended Code § 56-577, effective July 1, 2019. See 2019 Acts
ch. 833, at 1958-60 (deleting from subsection (A)(4) the words “[a]fter the expiration or
termination of capped rates” and adding a new subdivision (A)(6), which is not applicable here
but will affect costs to customers shopping under (A)(3) and (A)(4) who submit aggregation
petitions after February 1, 2019). As we discuss later, see infra Section II.D., the General
Assembly in 2020 further amended the statute effective July 1, 2020. See 2020 Acts ch. 796.
                                                   3
the petitions and ordered the parties to present oral arguments on various legal issues

surrounding the proper interpretation of Code § 56-577(A)(4). Following oral argument, the

SCC clarified the relevant legal issues, ordered a public evidentiary hearing, and appointed a

hearing examiner. The hearing examiner subsequently made factual findings, including that the

petitions, if granted, would likely increase the monthly bills of remaining, non-shopping

customers. VEPCO customers using 1,000 kilowatts of electricity per month would see a total

increase of $0.13 in their monthly bills, and similar customers of APCO would see a total

monthly increase of $0.05. Acknowledging the SCC staff’s finding that this impact was “de

minimis,” 2 J.A. at 897, 2 the hearing examiner concluded: “The question for the Commission is

not whether the impact of granting Walmart’s Petitions is de minimis, but rather is whether

granting Walmart’s Petitions will adversely affect the remaining retail customers . . . in a manner

contrary to the public interest,” id. at 898.

        After reviewing the hearing examiner’s factual findings and recommendations, the

Commission took up the ultimate question of whether granting the petitions would be consistent

with the public interest. To this question, Walmart advanced an enticingly simple answer: The

statute offers Walmart a way to buy cheaper electricity elsewhere, which necessarily means that

when Walmart does so, remaining customers who do not have that option may pay a little more.

Even if granting its request would result in de minimis cost shifting, Walmart argued, it seems

illogical that this presupposed fact could be the sole reason for denying the statutorily authorized




        2
          The SCC staff’s finding was based upon projections subject to “a multitude of factors
that influence both the extent and timing of any rate impact” on remaining customers. 1 J.A. at
481. If the staff’s calculations were correct, Walmart contended, a typical residential customer
could fully mitigate any potential monetary impact associated with granting Walmart’s petitions
by replacing a single 100-watt lightbulb with a single 14-watt (100-watt equivalent) light-
emitting-diode (“LED”) lightbulb. See id. at 489-490; 3 id. at 1264.
                                                 4
option. Apparently, Walmart’s point was that making many customers pay a little more so that a

few pay a lot less was a public-policy consequence baked into the very text of Code § 56-

577(A)(4).

       The Commission disagreed. It began its synthesis of the statutory provisions by

distinguishing subsection (A)(4) from subsections (A)(3) and (A)(5). Subsection (A)(3)

mandates retail choice for large customers having a demand greater than five megawatts. See

Code § 56-577(A)(3). Subsection (A)(5) mandates retail choice for customers seeking 100%

renewable energy if their incumbent utility does not offer the same. See Code § 56-577(A)(5).

Customers need no approval from the SCC under either subsection to leave their incumbent

utility and shop for electricity outside the state-regulated monopoly.

       These subsections, the Commission held, are quite different from subsection (A)(4).

Customers satisfying the aggregation criteria of subsection (A)(4) must seek the SCC’s

permission to buy electricity from competitors of the incumbent utility and must also satisfy two

conditions. Even when a customer meets these two conditions, the Commission “may” — not

shall — grant permission for the customer to shop for electricity on the open market. See Code

§ 56-577(A)(4).

       Using the broadest possible language, the statute requires that granting the petitions be

“consistent with the public interest.” Code § 56-577(A)(4)(b). This delegation of power, the

Commission concluded, presupposes that it may consider various discretionary factors in

determining what would be consistent with the public interest. Interpreting the General

Assembly’s intent in this way, the Commission rejected Walmart’s view that subsection (A)(4)

required the SCC to approve the petitions because, as a matter of law, the Commission could




                                                 5
never deem the petitions inconsistent with the public interest when the only adverse impact of

granting the petitions was a de minimis increase in cost for the remaining customers.

       Applying a broad view of its delegated discretion, the Commission implicitly accepted

the SCC staff’s conclusion (noted but not expressly adopted by the hearing examiner) that the

petitions, if granted, would have a de minimis impact on the remaining 1,000-kilowatt customers

by increasing their monthly bills from VEPCO by $0.13 and from APCO by $0.05. The

Commission, however, concluded that the “remaining customers would not be held harmless”

because granting the petitions could shift up to $65 million of costs to VEPCO’s customers over

the next ten years and approximately $4 million of costs to APCO’s customers over the same

period. See 2 J.A. at 998 (emphasis in original).

       Relying on projections from the SCC staff, the Commission found that the loss of

Walmart’s load would “cause a net increase in rate adjustment clause (‘RAC’) rates” for

remaining customers and increase base rates more than would be necessary otherwise. See id.

The SCC staff had also testified that the loss of Walmart’s load could lower earned returns for

the utility, thereby decreasing the funds available for customer refunds or credits. 3 All of these

possible outcomes, the Commission concluded, would adversely affect remaining customers in a

manner contrary to the public interest — the first of the two essential criteria that the petitions

had to satisfy under Code § 56-577(A)(4). 4


       3
          The Commission recognized the possibility of load growth but gave it little weight
because “the reallocation of costs among remaining customers” would occur regardless of
whether load growth had occurred. See 2 J.A. at 998-99. The Commission also noted several
possible factors that would require cost recovery regardless of load growth, including
environmental-compliance costs for pre-existing power plants, legislative mandates for
renewable energy, and continuing federal and state regulations governing carbon emissions. See
id. at 999.
       4
         The Commission noted that VEPCO and APCO explained how they would be adversely
affected by granting Walmart’s petitions. “As a result of the other findings herein,” the
                                                  6
       The Commission next turned to the second (and more abstract) criterion — whether

“[a]pproval of such petition[s] is consistent with the public interest,” Code § 56-577(A)(4)(b).

Repeating its earlier finding that remaining customers would be adversely affected, the

Commission determined “that the harm to customers who do not (or cannot) switch to [another

service provider] is contrary to the public interest.” 2 J.A. at 999. The Commission then turned

its attention to the historic trends, noting that “since the enactment of Code § 56-577(A)(4) in

2007, residential customers of [APCO] and [VEPCO] had seen monthly bill increases of

approximately $48 (a 73% increase) and $26 (a 29% increase), respectively.” 2 J.A. at 1000.

Recent legislative mandates regarding renewable generation, grid transformation, underground

distribution, and energy-efficiency spending could induce future increases in VEPCO’s rates. Id.

at 1001. VEPCO will also incur additional revenue losses due to statutorily mandated rate

discounts for certain large manufacturing and commercial customers, and it will likely shift costs

to residential and small-business customers as a result. Id.

       Taking a panoramic view of these existing and foreseeable contingencies, the

Commission summarized the fundamental rationale for its decision to deny Walmart’s petitions

under Code § 56-577(A)(4):

                          In conclusion, given the context of a decade of rising rates
                  and the likelihood of even higher rates in the future, we do not find
                  it consistent with the public interest for captive customers who do
                  not have the legal ability to obtain lower rates — predominantly
                  residential and small business — to suffer from the cost-shifting
                  identified herein by enabling a large-demand customer to seek its
                  power supply elsewhere through aggregation.

2 J.A. at 1003.




Commission stated, “we need not decide whether such effects are contrary to the public interest.”
Id. at 998 n.16.
                                                    7
       Walmart filed a petition for reconsideration, asking the Commission to consider a scaled-

down request for aggregation. The Commission denied the petition, finding that the request for a

lesser aggregation was “clearly different from the specific relief sought by Walmart in its

original petitions.” Id. at 1041-42. It did not matter that testimony at the evidentiary hearing had

suggested that Walmart “would aggregate a smaller amount of load if that was the only thing that

was available.” Id. at 1042 (citation omitted). “This testimony obviously does not serve to

amend Walmart’s originally-filed petitions,” the Commission held, and Walmart did not “seek to

amend its petitions at any point during these proceedings to modify its requests for relief herein.”
Id.

       Walmart appealed the denial of both petitions to this Court. After the parties had

presented oral argument in these appeals, the General Assembly enacted House Bill 889, entitled

“An Act to direct the establishment of a pilot program relating to electric utility regulation and

retail competition pursuant to § 56-577 of the Code of Virginia,” see 2020 Acts ch. 796. The

Governor has signed the enrolled bill, which took effect on July 1, 2020. At the end of our

opinion, we will address the effect, if any, this new legislation has on these appeals.

                                                 II.

       On appeal, Walmart asserts various assignments of error relying on two main premises.

We start with Walmart’s first premise — that the Commission denied Walmart’s petitions based

on an understanding of “public interest” that is out of sync with the legislative policies implicit in

Code § 56-577(A)(4). Next, we address the secondary premise that the factual record was

insufficient even under the purportedly flawed legal rationale adopted by the Commission.

While both assertions raise serious concerns, they ultimately cannot prevail given the General

Assembly’s broad delegation of decision-making discretion to the Commission under Code § 56-



                                                  8
577(A)(4) concerning decisions that implicate the “public interest” and the facts that inform

them.

                                                A.

        Beginning with the public-interest standard, Walmart reasons that subsection (A)(4)(a)

must be first understood contextually and then textually. The context of Code § 56-577(A)(4),

Walmart argues, presupposes that it is in the public’s interest to create and protect — not to ban

and discourage — retail choice for aggregating customers and to grant them the freedom to

participate in the wholesale market for their electricity needs. Thus, under Walmart’s view, the

public-policy thumb on the scale weighs in favor of retail choice unless such choice would

adversely affect the incumbent utility or its remaining customers “in a manner contrary to the

public interest,” Code § 56-577(A)(4)(a).

        The public interest cannot be offended, Walmart continues, if the adverse effect is simply

recasting the marginal-cost savings enjoyed by the benefitted party into higher marginal costs to

remaining customers or lost revenue to the incumbent utility. After all, that benefit-burden

calibration will be present in every case, and under this flawed view, the Commission would

never grant petitions under subsection (A)(4). Such an interpretation would be akin to a judge

saying, “I have authority to continue a case unless a party is prejudiced, but any delay (however

de minimis) is always prejudicial.”

        Walmart’s argument is a tightly constructed syllogism, and it might be persuasive if

subsection (A)(4)(a) were the only relevant statutory language informing us of the General

Assembly’s intent. But it is not. Subsection (A)(4)(a) is immediately followed by subsection

(A)(4)(b)’s general reference to the “public interest,” and both subsections are preceded by the

highly permissive “may” language governing the ultimate scope of the Commission’s discretion.



                                                 9
See Code § 56-577(A)(4). It is hard to imagine a broader grant of discretionary authority: The

Commission “may” — not “shall” or “must” or “should” — grant a petition if doing so, in the

Commission’s opinion, will not harm others “in a manner contrary to the public interest” and

would be “consistent with the public interest.” See Code §§ 56-577(A)(4)(a) and (b) (emphasis

added). Read literally, the “may” command is hardly a command at all. 5 “May” presupposes

that the Commission also “may not,” and the invocation of “the public interest” implies a highly

subjective value judgment that the Commission “may” adopt.

       We are not tempted to repurpose “may” as a polite form of “shall.” Although the may-

shall conundrum may be deeply embedded in the vocabulary of law, see 1A Norman J. Singer &

J.D. Shambie Singer, Sutherland’s Statutes and Statutory Construction § 21:8, at 172 (7th ed.

2009) (lamenting the “[i]naccurate use of the forms ‘may’ and ‘shall’”), we continue to

“‘presume that the legislature chose, with care, the’ specific words of the statute” and that “[t]he

act of choosing carefully some words necessarily implies others are omitted with equal care,”

Rickman v. Commonwealth, 294 Va. 531, 540 n.3 (2017) (citation omitted).

       These interpretative presumptions find a strong foothold in subsection (A)(4)(a), which

specifically includes an explicit “shall” command. Subsection (A)(4)(a) specifies the one thing

that the Commission “shall take into consideration” (previously approved petitions) and then



       5
           See, e.g., Board of Supervisors v. State Corp. Comm’n, 292 Va. 444, 454 (2016)
(explaining that “in construing statutes this Court ‘will apply the ordinary meaning of the word
“may,”’ which is ‘“permission, importing discretion”’” (citation omitted)); AME Fin. Corp. v.
Kiritsis, 281 Va. 384, 392 (2011) (explaining that “the use of the word ‘may,’ as opposed to
‘shall,’ in Rule 3:19(b) evidences that even after a defendant shows good cause, a trial court has
discretion to grant or refuse the defendant’s motion”); see also Antonin Scalia & Bryan A.
Garner, Reading Law: The Interpretation of Legal Texts 112 (2012) (explaining that “[t]he
traditional, commonly repeated rule is that shall is mandatory and may is permissive”); 3 J.D.
Shambie Singer, Sutherland’s Statutes and Statutory Construction § 57:10, at 64 (8th ed. 2020)
(“[T]he word ‘may’ ordinarily does not connote a command, but instead imports permissive
conduct and confers discretion.”).
                                                 10
clarifies that doing so shall be “without limitation” to other circumstances relevant to the public

interest. See Code § 56-577(A)(4)(a). The statute itself thus distinguishes between “shall” and

“may.” The Commission “shall” consider one thing among others and, after considering the

public interest, “may” grant the petition. “When the General Assembly employs a specific word

[shall] in one section of a statute, and chooses a different term [may] in another section of the

statute, we must presume the difference in language was intentional.” Jordan v. Commonwealth,

295 Va. 70, 75 (2018); see also 3 Singer, supra note 5, § 57:11, at 77 (“Where a legislature uses

both mandatory and directory verbs in the same statute, section, paragraph, or sentence, it is fair

to assume it was aware of the difference and intended each verb to carry its ordinary meaning.”).

       We believe that the General Assembly intended both the structure and specific wording

of Code § 56-577(A)(4) to delegate wide discretion to the Commission over the question whether

to grant or deny retail-choice petitions. Walmart correctly argues that this delegation of

discretionary power does not authorize the Commission to declare retail choice as contrary to the

public interest in all circumstances and thereby defy the express statutory recognition of retail

choice as an exception to the general rule. But we disagree with Walmart’s contention that the

Commission went that far in this case.

       Instead, the Commission examined the benefit-burden equation in the larger context in

which it plays itself out. After looking back on “a decade of rising rates,” the Commission

projected a “likelihood of even higher rates in the future” due to a series of recent legislative and

regulatory changes. See 2 J.A. at 1003. In this escalating-cost environment, the Commission

concluded, the public interest would not be served by requiring “captive customers”

(predominantly residences and small businesses) to absorb the cost shifting that would

accompany the retail-choice options that Walmart had requested. Id. We cannot disregard this



                                                 11
decision as a “protest” by the Commission against the General Assembly’s policy judgments, as

Walmart suggests, see Appellants’ Br. at 43. The statute does not imply, much less expressly

state, that the Commission should not consider the trending trajectory of utility rates when

deciding whether it may or may not grant a petition for retail choice under Code § 56-577(A)(4).

        Despite its ostensible complexity, this case boils down to a simple conclusion: The

Commission believed that now is not a good time to grant these petitions. The fundamental legal

question, which we answer in the affirmative, is whether the General Assembly intended to

delegate such broad discretion to the Commission. The expansive language of Code § 56-

577(A)(4) suggests that the Commission, as it does with its ratemaking function, “is exercising a

legislative function delegated to it by the General Assembly,” Old Dominion Comm. for Fair

Util. Rates, 294 Va. at 180 (citation omitted). Here, as in other contexts, we “presume that

where the General Assembly has not placed an express limitation in a statutory grant of

authority, it intended for the Commission, as an expert body, to exercise sound discretion.” City

of Alexandria v. State Corp. Comm’n, 296 Va. 79, 94 (2018) (quoting Virginia Elec. & Power

Co. v. State Corp. Comm’n, 284 Va. 726, 741 (2012)).

        Before leaving this subject, we must add a qualification. In reaching the conclusion that

the Commission interpreted Code § 56-577(A)(4) correctly, we take into account that the

Commission’s decisions are “entitled to the respect due judgments of a tribunal informed by

experience,” City of Alexandria, 296 Va. at 93 (quoting Virginia Elec. & Power Co., 284 Va. at

735-36). That well-deserved respect, however, does not weaken our duty to “review questions of

law de novo,” id. “Although the SCC’s statutory construction ‘is entitled to the respect due

judgments of a tribunal informed by experience,’ we are ‘not inextricably bound’ by it and ‘will

not hesitate to reverse’ it if we find that it ‘is based on a mistake of law.’” Id. (citations omitted).



                                                  12
In short, we interpret Code § 56-577(A)(4) broadly because its text and context require that we

do so. Our de novo interpretation respects, but does not in lockstep adopt, the Commission’s

position on this pure question of law.

                                                 B.

          Walmart also challenges much of the Commission’s factfinding, arguing not that it was

proven to be inaccurate, but rather that it was based upon speculative assumptions. Walmart

wages its main attack along these lines: “At best, the evidence established that customers could

be adversely impacted, not that they would be.” Appellants’ Br. at 19 (emphasis in original).

Framed this way, Walmart’s argument is a challenge to the sufficiency of the evidence — the

point being that the SCC’s evidence was insufficient to prove that the remaining customers

would in fact suffer adverse impacts to the degree claimed. Most, if not all, of Walmart’s other

evidentiary arguments follow this pattern.

          An argument that the evidence was insufficient, however, can only be made against (not

by) the party with the burden of proof. A prosecutor, for example, cannot complain that an

accused failed to prove his innocence any more than a car-wreck plaintiff can claim that the

defendant failed to prove his exemplary driving. This conclusion is true even if the defendant, in

either the criminal or civil context, produces speculative evidence or no evidence at all. Even

when the evidence is in equipoise, when measured by the level of certitude required by the

burden of proof, the party with that burden necessarily suffers the loss. See, e.g., In re: Brown,

295 Va. 202, 228 (2018); Orchard Glen E., Inc. v. Board of Supervisors, 254 Va. 307, 313

(1997); Riley v. Harris, 211 Va. 359, 362 (1970); Anderson v. Sisson, 170 Va. 178, 186-87

(1938).




                                                 13
        Walmart’s factual insufficiency argument thus inverts the burden of proof. Code § 56-

577(A)(4) authorizes customers to file petitions seeking “permission” from the Commission to

be exempted from the general rule, codified in Code § 56-577(A)(3), requiring all customers

with a demand under 5 megawatts to purchase their electricity from the incumbent electric utility

of the customer’s service territory. As “the party seeking to disturb the status quo,” see Charles

E. Friend & Kent Sinclair, The Law of Evidence in Virginia § 5-2[a], at 317 (8th ed. 2018), a

petitioner seeking relief under the exception in (A)(4) must shoulder a three-tiered burden of

persuasion. The petitioner must first persuade the Commission by a preponderance of the

evidence that the petitioner’s factual assertions are true. The petitioner must then persuade the

Commission that those proven facts satisfy the public-interest requirements of Code § 56-

577(A)(4). Having proved the factual predicates for the public-interest requirements, the

petitioner must convince the Commission to exercise its may-approve (not shall-approve)

discretion to grant the relief requested.

        At no point in this sequence is the Commission or its staff considered a party. See 5

VAC § 5-20-80(D) (stating that the SCC staff “may appear and participate” in the proceedings

but are not collectively “considered a party to the case . . . by virtue of participation in a

proceeding”). It necessarily follows that the Commission has no burden of proof. 6 When

correctly reframed, the only factual challenge that Walmart can make on appeal is the sufficiency

argument applicable to all cases in this context: that no rational factfinder could reasonably be




        6
         Proceedings initiated by petition under Code § 56-577(A)(4) must be distinguished from
“[i]nvestigative, disciplinary, penal, and other adjudicatory proceedings” that are “initiated by
motion of the commission staff or upon the commission’s own motion.” See 5 VAC § 5-20-
90(A). In the latter set of proceedings, the “commission staff shall prove the case by clear and
convincing evidence.” Id.
                                                  14
unpersuaded by Walmart’s factual assertions. This argument ends in the present case almost as

quickly as it begins.

       Walmart claims that the Commission relied on speculative “possibilities” when it found

that granting the petitions would adversely impact remaining non-shopping customers. See

Appellants’ Br. at 18-19. Walmart then faults the Commission for not relying on Walmart’s own

evidence of potential net benefits to remaining customers. See id. at 22-25. Walmart also points

specifically to the anticipated load growth for VEPCO and APCO that will absorb the loss of

Walmart’s load and offset the cost shifting. See id. at 26-28.

       Walmart’s assertions, however, do “little more than show that the parties’ experts

disagreed, which does not render the Commission’s findings contrary to the evidence,” City of

Alexandria, 296 Va. at 102 (citing BASF Corp. v. State Corp. Comm’n, 289 Va. 375, 397

(2015)). “The Commission is entitled to interpret the conflicting evidence and to decide the

weight to afford it.” Id. (alterations omitted) (quoting Board of Supervisors v. State Corp.

Comm’n, 292 Va. 444, 458 (2016)). The Commission did just that when it weighed the evidence

regarding load growth and concluded that cost shifting would occur regardless of whether load

growth occurred, see 2 J.A. at 998-99. The Commission was also entitled to rely on the SCC

staff, various other experts, and the recommendations of the hearing examiner when it drew

conclusions about total cost shifting, monthly bill increases, net increases in rate-adjustment

clauses, and decreased available funds for customer credits, see id. at 998. The same can be said

of the Commission’s lack of confidence in Walmart’s evidence regarding potential net benefits

to remaining customers. These determinations involve fine distinctions in evidentiary weight

and a considerable amount of educated prognostication about future conditions. Such matters are

for the Commission, not this Court, to decide. “We cannot sit as a board of revision to substitute



                                                15
our judgment for that of matters within the province of the Commission.” City of Alexandria,
296 Va. at 103 (quoting Virginia Gas Distribution Corp. v. Washington Gas Light Co., 201 Va.
370, 375 (1959)).

       Finally, Walmart argues that the Commission erred in finding that it was not “consistent

with the public interest for captive customers who do not have the legal ability to obtain lower

rates — predominantly residential and small business — to suffer from the cost-shifting

identified herein.” Appellants’ Br. at 40 (quoting 2 J.A. at 1003). There is no such thing as a

captive customer, Walmart contends, because all customers can “pursue retail choice” under

Code § 56-577(A)(5), which allows customers to shop for 100% renewable energy regardless of

demand size. See Appellants’ Br. at 40.

       In context, however, the Commission was saying something far less broad than Walmart

suggests. The “vast majority of customers,” the Commission clarified, do not have the same

opportunity as larger customers “to shop for solely lower prices.” 2 J.A. at 999 n.19 (emphasis

added). That “solely” qualification is surely true. The limited opportunity to shop for 100%

renewable energy 7 is not the same as the carte blanche right to “shop for solely lower prices,” id.

The reference to captive customers, therefore, provides no support for Walmart’s challenge to

the Commission’s final order.



       7
           Unlike subsection (A)(4), subsection (A)(5) allows a customer to shop for 100%
renewable energy only if its incumbent utility “does not offer an approved tariff for electric
energy provided 100 percent from renewable energy.” See Code § 56-577(A)(5)(a). At the time
of the Commission’s ruling in this case, APCO had an approved renewable-energy tariff. See
Appellants’ Br. at 40-41 (citing In re Appalachian Power Co., Case No. PUR-2017-00179, 2019
WL 157450 (S.C.C. Jan. 7, 2019)). VEPCO has applied for approval of a similar tariff and
presently awaits a final decision by the Commission. See In re Virginia Elec. & Power Co.,
Case No. PUR-2019-00094, 2019 WL 2576543 (S.C.C. June 20, 2019); see also Code § 12.1-26
(providing that the “findings, decisions, and judgments” of the Commission “shall be made
public”); Va. R. Evid. 2:203 (allowing courts to take judicial notice “of all official publications
of . . . agencies required to be published pursuant to the laws thereof”).
                                                 16
                                                 C.

       After receiving an unfavorable decision from the Commission, Walmart filed a motion to

reconsider, arguing that the Commission had failed to consider whether a smaller amount of

aggregation would, in the Commission’s view, be consistent with the public interest. At the prior

evidentiary hearing, a Walmart witness had stated on cross-examination that Walmart “would

aggregate a smaller amount of load if that was the only thing that was available.” 3 J.A. at 1238-

39. The Commission should reconsider its decision to reject the petitions, Walmart contended,

in order to determine what, if any, “smaller amount” of load might be consistent with the public

interest. See id. In response, the Commission stated that the ambiguous remark during the

hearing about a “smaller amount” was “clearly different from the specific relief sought by

Walmart in its original petitions,” and Walmart never sought to amend its petitions to “modify its

requests for relief.” See 2 id. at 1041-42.

       The Commission did not abuse its discretion in denying the motion to reconsider. A

motion to reconsider ordinarily asks a court to reconsider a holding because, in the opinion of the

movant, the holding was erroneous. See Black’s Law Dictionary 1218 (11th ed. 2019).

Walmart’s motion to reconsider did not ask the Commission to reconsider its holding denying

Walmart’s request for permission to aggregate the load of a specific number of customers.

Instead, Walmart argued that the Commission should consider “whether authorizing some load

less than Walmart requested in its Aggregation Petitions would satisfy” Code § 56-577(A)(4). 2

J.A. at 1036. That is not a request to reconsider a prior decision. It is a request to consider for

the first time something the movant had never before specifically sought. Indeed, Walmart

admitted as much. See id. at 1004 (seeking, on rehearing, relief for a load different than “the

total load sought in Walmart’s above-captioned petitions”).



                                                 17
        It is true that a motion to reconsider may also challenge a tribunal’s failure to rule on an

issue properly presented to it, particularly a timely but unadjudicated lesser-included claim. But

that is not the situation here. Walmart’s petitions specifically sought to aggregate 120 customers

totaling 70.52 megawatts of load, see 1 J.A. at 1-4, and 44 customers totaling 20.57 megawatts of

load, see id. at 12-15. This specific request was the basis of all aspects of the evidentiary record,

including the SCC staff’s analytics and recommendations, the hearing examiner’s factfinding,

and the Commission’s ultimate decision. The single statement by a single Walmart witness was

insufficient notice of an alternative, lesser-included request for relief.

        We do not mean to suggest that the Commission had no discretion to grant the motion to

reconsider. It did. See 5 VAC § 5-20-120(C) (authorizing the Commission to “accept, modify,

or reject the hearing examiner’s recommendations in any manner consistent with law and the

evidence”). We review the Commission’s decision to deny the motion to reconsider under an

abuse-of-discretion standard. “The abuse of discretion standard draws a line — or rather,

demarcates a region — between the unsupportable and the merely mistaken, between the legal

error . . . that a reviewing court may always correct, and the simple disagreement that, on this

standard, it may not.” Reyes v. Commonwealth, 297 Va. 133, 139 (2019) (citation omitted).

“Only when reasonable jurists could not differ can we say an abuse of discretion has occurred,”

Du v. Commonwealth, 292 Va. 555, 564 (2016) (citation omitted), because only then does a

discretionary decision exceed the “outermost limits of the range of choice available,” Reyes, 297
Va. at 140. Viewed under this deferential standard, the Commission did not abuse its discretion

in denying Walmart’s motion to reconsider.




                                                  18
                                                  D.

       As noted above, the General Assembly recently enacted House Bill 889, entitled “An Act

to direct the establishment of a pilot program relating to electric utility regulation and retail

competition pursuant to § 56-577 of the Code of Virginia,” 2020 Acts ch. 796. Having taken

effect on July 1, 2020, this statute requires the Commission to “conduct a pilot program” for

nonresidential customers who previously filed aggregation petitions (prior to February 25, 2019).
Id. These petitioners, which would include Walmart, “shall be permitted to purchase electric

energy from any supplier of electric energy licensed to sell electric energy within the

Commonwealth” under certain specified conditions. See id. The pilot program, however, is

limited to “the certified service territory of the Phase II Utility in which such nonresidential

customers are located.” Id. VEPCO is a Phase II Utility. 8 APCO is not. The pilot program is

subject to “review” by the Commission in 2022. Id.

       This new statutory development has no effect on Walmart’s ability to purchase electricity

for its stores within APCO’s service territory, but it may directly affect Walmart’s ability to

purchase electricity for its stores within VEPCO’s service territory — at least for the duration of

the pilot program. What we do not know, however, is the expected duration of the pilot

program, the nature of the SCC’s review in 2022, or the reasonableness of any expectation that

Walmart may have of remaining in the program. No evidence or argument of any kind has been

offered on these subjects.




       8
          A “Phase II Utility” is an investor-owned, incumbent electrical utility that was, as of
July 1, 1999, bound by a rate-case settlement adopted by the Commission that extended in its
application beyond January 1, 2002. See 2020 Acts ch. 796 (adopting the definition of “Phase II
Utility” from Code § 56-585.1(A)).
                                                  19
       By contrast, a petition granted under Code § 56-577(A)(4) has no statutorily fixed end

date. An approved petition is subject to review and revocation “[i]f the Commission finds, after

notice and opportunity for hearing, that such group of customers no longer meets the above

demand limitations.” Code § 56-577(A)(4)(b). If the Commission makes this finding, the

Commission “may revoke its previous approval of the petition, or take such other actions as may

be consistent with the public interest.” Id. For our purposes, it is unnecessary to determine the

precise nature of Walmart’s expectancy interest in an approved petition under Code § 56-

577(A)(4) because the pilot program legislation does not repeal or alter a petitioner’s opportunity

to file a Code § 56-577(A)(4) petition.

       Given the uncertainty surrounding the nature and duration of the upcoming pilot

program, we decline to deem as moot Walmart’s petition under Code § 56-577(A)(4) seeking

retail choice within VEPCO’s service territory. The factual record and legal arguments are ripe

for a judicial disposition, and the recently enacted pilot program does not clearly moot our duty

to declare the legal rights of the parties under Code § 56-577(A)(4). See Chaffins v. Atlantic

Coast Pipeline, LLC, 293 Va. 564, 571 (2017).

                                                III.

       Because the Commission exercised its delegated discretion in a manner consistent with

its statutory authority under Code § 56-577(A)(4), we affirm the Commission’s order denying

Walmart’s petitions.

                                                                                         Affirmed.




                                                20